Citation Nr: 0519473	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from June 1988 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an evaluation in excess of 20 
percent for herniated disc, L5-S1.  A May 2002 rating 
decision recharacterized the disability as disc disorder at 
L4-5 and L5-S1, and increased the assigned evaluation to 40 
percent, effective from July 26, 2001, the date of the VA 
examination demonstrating increased disability.  38 C.F.R. § 
3.400.  

Inasmuch as the grant of the 40 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for a 
higher evaluation for the disability at issue remains in 
controversy; and, hence, it is a viable issue for appellate 
consideration for the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation . . .).

In December 2003, the Board REMANDED this matter to the RO 
for further development pursuant to 38 U.S.C.A. §§ 5102, 5103 
and 5103A, and consideration of revised regulations.  The 
matter has returned for appellate adjudication.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease at L4-L5 and L5-S1 is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran's service-connected back disability is currently 
rated as 40 percent disabling under Diagnostic Code 5293, 
effective July 26, 2001.  The most recent VA examination of 
the spine was conducted in April 2002.  In April 2004, the 
veteran submitted evidence showing that, following 
examination in May 2002, a private physician recommended that 
the veteran change his occupation to that which limited heavy 
lifting or activities which strained his lower back.  The 
Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In March 2004, the veteran advised VA that all his medical 
records were with VA outpatient clinics in Crown Point, 
Indiana, and Chicago, Illinois (Lakeside and Westside).  The 
record does not reflect that an attempt has been made to 
obtain such treatment reports.  

Based on the foregoing, the Board has determined that the 
record requires further development to comply with the duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5103A; Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996). 

Accordingly, the veteran's claim on appeal is REMANDED to the 
RO, via the Appeals Management Center, for the following 
actions:

1.  The RO should request all reports of 
treatment of the veteran at the Boise, 
Idaho VA medical center since May 2002.  
The RO should also request that the 
veteran identify the dates he received 
treatment for his disc disorder at the VA 
outpatient clinics at Crown Point, 
Indiana, and Chicago, Illinois (Lakeside 
and Westside), and if he received 
treatment from any non-VA providers.  
After securing any necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  Upon completion of the above, the 
veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature and 
extent of the service-connected 
degenerative disc disease at L4-L5 and 
L5-S1.  The examiner should specifically 
indicate the ranges of motion of the low 
back. 

The examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for disc disorders at L4-L5 and L5-S1.  
In readjudicating the back claim, the RO 
should consider all applicable schedular 
criteria as in effect prior to September 
23, 2002, as effective from September 23, 
2002, and as effective from September 26, 
2003, to include the revised criteria for 
rating intervertebral disc syndrome and 
general formula for rating disabilities 
of the spine (67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454 - 
51458 (Aug. 27, 2003)), as well as the 
decision of the United States Court of 
Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

5.  Thereafter, if the determination 
remains adverse, the RO should furnish 
the veteran a supplemental statement of 
the case and afford the appropriate 
period of time in which to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).



 Department of Veterans Affairs


